DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
According to the amendment filed on October 3, 2022, claim 2 was amended, claim 1 was cancelled and new claims 5-12 were added. Claims 2-12 are currently pending in this application.
Election/Restrictions
Newly submitted claims 5-12 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claim 5 addresses to a liquid crystal display device comprising different and additional limitations as shown below:
a gate electrode; 
a gate insulating film over the gate electrode; 
an oxide semiconductor layer over the gate electrode;
a source electrode and a drain electrode layer over the oxide semiconductor layer; 
a first insulating film over the transistor, the first insulating film comprising a first opening; 
a resin layer over the transistor, the resin layer comprising a second opening; 
a first electrode layer over the resin layer; 
a second insulating film over the first electrode layer; and
a second electrode layer over the second insulating film, 
wherein one of the first electrode layer and the second electrode layer is a pixel electrode layer which is electrically connected to the transistor through the first opening and the second opening,
wherein the source electrode layer and the spacer overlap with each other,
wherein the drain electrode layer and the spacer overlap with each other, 
wherein the common electrode layer does not overlap with the first opening and the second opening when seen from above.
Claim 9 comprises all of limitations of claim 5 and an additional limitation “wherein the first electrode layer and the second electrode layer comprise the same material”.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 5-12 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Terminal Disclaimer
The terminal disclaimer filed on October 3, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 11,175,542 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ninomiya et al. (Ninomiya, US 2010/0002178) in view of CN 101325202 (CN’ 202, see also Patent Translate).
Re Claim 2: As shown in Figs. 3 and 4, Ninomiya discloses a liquid crystal display device comprising: 
a transistor over a substrate 107, the transistor comprising: 
     a semiconductor layer 115 (made of poly-silicon) [0042];
     a resin layer 136 over the transistor [0047, 0064]; 
     a first electrode layer 110 over the resin layer 136 [0047]; 
     a second electrode layer 108 over the first electrode layer 110 [0050]; and
     a liquid crystal layer 104, 
     wherein one of the first electrode layer and the second electrode layer is a pixel electrode layer 108, wherein the other of the first electrode layer and the second electrode layer is a common electrode layer 110, and 
     wherein the liquid crystal display device is configured to display an image by a lateral electric field mode [0038].
Ninomiya does not disclose an oxide semiconductor layer comprising indium, gallium, and zinc, and a spacer, wherein a channel formation region of the oxide semiconductor layer and the spacer  overlap with each other.
 As shown in Figs. 1 and 2, CN’ 202 discloses a display device an oxide semiconductor layer 151 comprising indium, gallium, and zinc, wherein the oxide semiconductor can be deposited at room temperature with good uniformity compared with polysilicon [0007, 0068].
Accordingly, it is obviously applicable to the liquid crystal display device of Ninomiya in order to obtain the same advantage.
Thus, it would have been obvious to one having skill in the art at the time the invention was made to employ an oxide semiconductor layer comprising indium, gallium, and zinc in order to realize good uniformity.
Further, as shown in Figs. 1, 2, 21 and 22, CN’ 202 discloses a spacer 320 for maintaining a cell gap of the device, wherein a channel formation region of the oxide semiconductor layer 151 and the spacer 320 overlap with each other [0090].
Re Claim 3: The liquid crystal display device according to claim 2, wherein Ninomiya discloses that the resin layer 136 is a light-transmitting chromatic-color resin layer [0064].
Re Claim 4: The liquid crystal display device according to claim 2, wherein the lateral electric field mode is an FFS mode [0003].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
October 25, 2022